         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 1 of 6
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 29, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       VICTORIA DIVISION

In re:                                           §
QUALITY LEASE AND RENTAL                         §
HOLDINGS, LLC,                                   §
       Debtor.                                   §          CIVIL ACTION NO. 6:16-0006
                                                 §
------------------------------------------------ §
QUALITY LEASE AND RENTAL                         §
HOLDINGS, LLC, et al.,                           §
        Plaintiffs,                              §
                                                 §
v.                                               §        Bankruptcy Adversary No. 14-6005
                                                 §
DAVID MICHAEL MOBLEY, et al., §
        Defendants.                              §

                                               MEMORANDUM AND ORDER

            This case is before the Court on the Motion for Jury Trial as to All Claims

Against Allan Martin (“Motion”) [Doc. # 69] filed by David Michael Mobley and

QLS Holdco, Inc. (“Holdco”) (collectively, “Mobley Parties”). Quality Lease and

Rental Holdings, LLC (“QLRH”), Quality Lease Rental Service, LLC, Quality Lease

Service, LLC, Rocaceia, LLC, and Allan Martin (collectively, “Debtor Parties”) filed

a Response [Doc. # 72], and the Mobley Parties filed a Reply [Doc. # 81]. Having

reviewed the record and applicable legal authorities, the Court denies the Motion.

            In December 2012, Quality Lease Service, LLC, Quality Lease Rental Service,

LLC, Holdco, David Michael Mobley, Yvette Mobley, and QLRH entered into a

P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908
         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 2 of 6




Purchase and Contribution Agreement (“PCA”). The PCA is governed by and

construed in accordance with the laws of the State of Florida. See PCA [Doc. # 69-2],

§ 10.11(a).

            The Mobley Parties seek to have their fraudulent inducement and breach of

fiduciary duty claims against Martin tried to a jury. The Debtor Parties, including

Martin and QLRH, object and invoke the jury waiver contained in the PCA.1 The

“Waiver of Jury Trial” provision states:

            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
            CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT
            OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
            INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
            THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
            UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
            TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
            OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
            TRANSACTION DOCUMENTS OR THE TRANSACTIONS
            CONTEMPLATED HEREBY OR THEREBY.

Id., § 10.11(c). The Mobley Parties’ claims against Martin for fraudulent inducement

and breach of fiduciary duty arise out of or relate to the PCA and the sales transaction

contemplated thereby. As a result, the claims asserted by the Mobley Parties against

1
            The Court previously denied jury demands “as to claims by parties who have executed
            written waivers of their right to a jury . . ..” See Memorandum and Order [Doc. # 14],
            p. 5. It is undisputed that the Mobley Parties executed the PCA, in which the Mobley
            Parties waived any right to a jury on any claims arising out of or relating to the PCA
            and the sales transaction at issue. The Court stands by its prior ruling, but issues this
            Memorandum and Order to explain more thoroughly the basis for allowing Martin to
            invoke the Mobley Parties’ jury waiver in the PCA.

P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908   2
         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 3 of 6




Martin in this lawsuit are claims as to which the Mobley Parties waived their right to

a jury.

            The Mobley Parties argue that Martin cannot invoke the jury waiver provision

of the PCA because he is not a party to the agreement. It is uncontested that Martin

signed the PCA as Manager of QLRH. See id., ECF p. 71. The Mobley Parties allege

in their Third Amended Complaint that Martin, acting as QLRH’s CEO, terminated

Mike Mobley. See Third Amended Complaint [Doc. # 30], ¶ 37. This allegation

reflects the Mobley Parties’ position that Martin was an agent of QLRH, specifically

its CEO.

            Under Florida law, “[w]here a principal has signed a contract containing a jury

waiver clause, its employees and agents may also enforce the waiver with regard to

claims arising from acts taken within the scope of their employment or agency.”2

Hamilton v. Sheridan Healthcorp, Inc., 2014 WL 537343, *3 (S.D. Fla. Feb. 11,

2014). The Florida District Court in Hamilton cited the Third Circuit case, Tracinda

Corp. v. DaimlerChrylser AG, 502 F.3d 212 (3d Cir. 2007). In Tracinda, the Third

Circuit held that “when a valid contractual jury trial waiver provision applies to a


2
            The rule is the same under Texas law that “when a valid contractual jury waiver
            applies to a signatory corporation, the waiver also extends to non-signatories that seek
            to invoke the waiver as agents of the corporation.” In re Credit Suisse First Boston
            Mortg. Capital, L.L.C., 273 S.W.3d 843, 848 (Tex. App. -- Houston [14th Dist.] 2008,
            reh’d overruled).

P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908   3
         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 4 of 6




signatory corporation, the waiver also applies to nonsignatory directors and officers

seeking to invoke the waiver as agents of the corporation.” Id. at 225. Martin signed

the PCA as the Manager of QLRH, and the Mobley Parties allege that he acted as the

CEO of QLRH. The claims asserted by the Mobley Parties against Martin relate to

his conduct as an agent of QLRH. Therefore, under Florida law, Martin may invoke

the jury waiver contained in the PCA.

            The Mobley Parties argue that the general rule under Florida law, that a non-

signatory agent can invoke the jury waiver provision in an agreement entered into by

his corporate principal, should not apply in this case because the PCA precludes third-

party beneficiary status. The PCA contains a section entitled “No Third-Party

Beneficiaries,” which provides:

            [With an exception not relevant here], this agreement is for the sole
            benefit of the parties hereto and their respective successors and permitted
            assigns and nothing herein, express or implied, is intended to or shall
            confer upon any other Person or entity any legal or equitable right,
            benefit or remedy of any nature whatsoever under or by reason of this
            Agreement.

PCA, § 10.08. The Florida law discussed above, however, is based on agency

principles. The Florida rule allowing an agent of a signatory to invoke the jury waiver

does not depend on the non-signatory having third party beneficiary status under the

contract. Therefore, Martin’s lack of third-party beneficiary status under the PCA



P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908   4
         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 5 of 6




does not prevent the jury waiver provision in that agreement from applying to him,

and he is entitled under Florida law to invoke the jury waiver provision.

            The Mobley Parties argue that the Court must strictly construe the PCA against

finding a jury waiver. The case on which they rely, Bray v. PNC Bank, N.A., 196 F.

Supp. 3d 1282 (M.D. Fla 2016), is inapplicable. That case involved whether a jury

waiver was knowing and voluntary, and whether the claims were within the scope of

the waiver. See Bray, 196 F. Supp. 3d at 1286. Those issues, not present in this case,

relate to whether there is an enforceable jury waiver that applies to the claims in the

lawsuit. The Court in Bray did not address the issue here, which is whether a non-

signatory agent of a signatory can invoke a valid jury waiver covering the claims

asserted against him. Indeed, under Florida law, “[c]ontractual waivers of a person’s

right to a jury trial are routinely deemed enforceable, provided that they are knowing

and voluntary.” Alonso Cano v. 245 C & C, LLC, 2020 WL 1304910, *2 (S.D. Fla.

Mar. 19, 2020); see also Bakrac, Inc. v. Villager Franchise Sys., Inc., 164 F. App’x

820, 823 (11th Cir. Jan. 6, 2006); Ackner v. PNC Bank, Nat’l Ass’n, 2017 WL

7355329,*3 (S.D. Fla. Dec. 22, 2017).

            In summary, the jury waiver provision in the PCA applies to Martin as an agent

of signatory party QLRH. Although he is not a third-party beneficiary of the PCA,




P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908   5
         Case 6:16-cv-00006 Document 95 Filed on 04/29/20 in TXSD Page 6 of 6




as an agent of QLRH he is authorized under Florida law to invoke the jury waiver

provision in the PCA. He has done so. Accordingly, it is hereby

            ORDERED that the Mobley Parties’ Motion for Jury Trial As to All Claims

Against Allan Martin [Doc. # 69] is DENIED. All remaining claims in the case will

be tried to the Court.

                                            29th of April, 2020.
            SIGNED at Houston, Texas, this _____




                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2016\V006MJuryTrial.wpd   200428.0908    6
